The facts are stated in the opinion of Mr. Justice Brown.
The petitioner Black was brought before the judge, in obedience to a writ of habeas corpus, by the Sheriff of Buncombe County, to try the legality of the imprisonment of the petitioner, who was then in prison by virtue of an order of Long, J., at the    (458) December Special Term, 1912, of Buncombe.
At the November Term, 1908, of BUNCOMBE the petitioner was found guilty of a nuisance, and was sentenced to a term of 22 months on the public roads, from which judgment he took an appeal to this Court; the judgment was affirmed, and petitioner was taken in execution on said judgment on 2 June, 1909. On 18 January, 1910, petitioner was granted a conditional pardon.
At the July Special Term, 1911, and while petitioner was at large by virtue of said conditional pardon, he was tried for keeping liquor for sale in Buncombe County; was convicted and sentenced to a term of twelve months on the public roads of said county, from which judgment he gave due notice of appeal to the Supreme Court, and entered into the appearance bond required by the court pending such appeal; was released from custody, but the petitioner did not prosecute the appeal.
On 4 August, 1911, petitioner was taken in custody upon the Governor's revocation of the conditional pardon aforesaid, and entered upon the service of the remainder of his said original term of 22 months. At the criminal term of Superior Court of Buncombe which convened on 14 August, 1911, petitioner appeared in open court and gave due notice of the withdrawal of his appeal from the last conviction aforesaid and announced his readiness to serve the term imposed upon said conviction, petitioner being at the time in custody and serving the sentence in the other case.
The presiding judge had no entry made on the docket of August Term, 1911, of the withdrawal of the appeal and of the submission of the prisoner to the judgment and sentence rendered at July special term.
It is admitted, and the judge finds as a fact, that if the sentence in the two cases runs concurrently, the prisoner has served the full term in both cases. *Page 378 
It seems to be well settled by many decisions and with entire uniformity that where a defendant is sentenced to imprisonment on two or more indictments on which he has been found guilty, sentence may be given against him on each successive conviction; in the case of the sentence of imprisonment each successive term to commence from the expiration of the term next preceding. It cannot be urged against a sentence of this kind that it is void for uncertainty; it is as certain as the nature of the matter will admit. But the sentence must state that the latter term is to begin at the expiration of the former one; otherwise, it will run concurrently with it. 25 A.  E. (2 Ed.), 307, 308.
It is absolutely essential that the last sentence shall state that the term of imprisonment is to begin at expiration of former sentence, in order to prevent the prisoner from serving the two sentences concurrently with each other. U. s. v. Patterson, 29 Fed., 775; In re Jackson, 3 MacArthur (D.C.), 24; Fortson v. Elbert County, 150 Ala. 344; Ex parte Gafford,25 Nev. 101; Ex parte Hunt, 28 Texas App., 361.
The fact that no entry was made on the records of the court at August term of the withdrawal of the appeal is immaterial.
It is found as a fact that the prisoner appeared in court in person at said term, and through his counsel withdrew his appeal and submitted himself to the sentence of the court. It was the duty of the judge to have then directed the proper entries. The prisoner had no control over the records and did all the law required of him. The oversight of the judge cannot prejudice the prisoner's rights.
As the second sentence failed to state that it was to begin at the expiration of the first, the two sentences ran concurrently.
The prisoner is discharged.
Reversed.
Cited: Hannah v. Hyatt, 170 N.C. 638; S. v. Cathey, ib., 796.